Citation Nr: 1613271	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating higher than 10 percent for a right fifth finger disability (status post fracture and repair, right fifth finger). 


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to October 2002.

This matter is on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's right fifth finger disability has been manifested by complaints of pain; the limitation of finger function is not equivalent to amputation.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for a right fifth finger disability, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5156, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The record reflects that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in August 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected right fifth finger disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a relevant VA examination was obtained in August 2013.  The examination provided the appropriate findings, and the Veteran has not alleged that the examination was inadequate.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right fifth finger disability since the most recent VA examination.  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his right finger disability.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Generally, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, the Veteran is in receipt of the maximum schedular rating for his right  finger disability based on limitation of motion, the limitation in functioning of his finger is not equivalent to amputation.  See 38 C.F.R. § 4.71a, DC 5230, 5176.

In this case, the Veteran claims that his service-connected right fifth finger disability is more severe than his 10 percent evaluation indicates.

The RO assigned a 10 percent disability rating for his right fifth finger disability under DC 5299-5230.  A Diagnostic Code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code.  In this case, the Veteran's status post fracture and repair, right fifth finger was evaluated by analogy under Diagnostic Code 5230.

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the fifth finger.  38 C.F.R. § 4.71a, DC 5230.

In regard to the fingers, the painful limitation of motion demonstrated on the examination is noncompensable under Diagnostic Codes 5299-5230.  The assigned 10 percent rating recognizes that the Veteran has actual painful joints.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Turning to the merits of the claim, VA treatment records include a July 2008 report which indicates the Veteran denied having pain, but complained of popping, jerking, and locking of the finger that was described as an annoyance.  Examination of the right finger indicated an old well-healed right finger surgical scar, active right 5th trigger finger.  The assessment was altered-comfort right 5th trigger finger.

In May 2009 he had additional complaints of discomfort in the right fifth finger for which he took Ibuprofen.  Triggering of the finger was occasionally present and gripping with the right hand caused discomfort.   Pain was rated 3 out of 10 on the pain scale.  On examination, no triggering of the fifth finger was demonstrated.  The assessment was status post repair of lacerated fifth finger flexor tendon.

On August 2013 VA hand and finger conditions Disability Benefits Questionnaire examination, the Veteran presented with a history of injury to the right fifth in the late 1980s for which he underwent surgery in 2001.  He stated that the finger had slowly returned back to position prior to the surgery, but was painful, swollen at times, and worsened when it was hit.  Picking up and grabbing items was difficulty.  He stated that he worked as a law enforcement officer and it was difficult to grab his gun.  He took Ibuprofen for occasional pain or swelling.  He was right-hand dominant.

He complained of flare-ups during with swelling and pain which caused a 50 percent reduction in range of motion.  There was no limitation of motion or evidence of painful motion.  He was able to perform repetitive-use testing with three repetitions.  There was functional loss or functional impairment of the finger, but there was no additional limitation in range of motion following repetitive-use testing.  Functional loss or impairment indicated more movement than normal of the right fifth finger and deformity of the right fifth finger.  There was tenderness or pain to palpation for joints or soft tissue of the hand.  

Muscle strength testing was 5/5 for the right hand grip.  A February 2010 X-ray examination revealed an old posttraumatic hyperextension deformity of the right 5th finger at the PIP joint.  

Applying the relevant criteria, that Board notes that a rating in excess of 10 percent for the Veteran's right fifth finger disability is not warranted under DC 5230.  Consideration has been given to DC 5156, which pertains to amputation of the fifth finger. Under DC 5156, a 20 percent rating is assigned when there is an amputation with metacarpal resection.  However, the assignment of an analogous rating would be inappropriate in the present case.  Notably, the August 2013 VA examination revealed that the Veteran retained active motion of the right  finger.  Based on such evidence, it is clear that the Veteran retains significant function in the finger, and that it is not equivalent in nature to amputation.  Therefore, given that there is no diagnostic code that allows for a compensable evaluation for non-amputation injuries to the finger of the right hand, a higher 20 percent compensable rating is not warranted.

The Board further finds no basis for assignment of a separate compensable rating for the Veteran's right fifth finger scar.  Although a July 2008 VA treatment record described an old well-healed right finger surgical scar, none of the evidence suggests it is deep, causes limited motion, or covers an area at least six square inches (39 sq. cm.).  None of the evidence suggests it is unstable, or that it causes other disabling affects.  Consequently, a separate compensable evaluation is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a right fifth finger disability.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's right fifth finger disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of right fifth finger pain.  The Veteran reports interference of his finger with using his weapon, but again, as this interference is apparently based on the associated pain, this impairment is already contemplated by the rating criteria, with application of 38 C.F.R. § 4.40.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected right fifth finger disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.


ORDER

Entitlement to a rating higher than 10 percent for a right fifth finger disability, is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


